JUSTICE WELCH, dissenting: I disagree with the majority because Alan Downen, acting in his official capacity as State’s Attorney.of Hamilton County, was at all times, and is in this appeal, representing the interests of Hamilton County, Illinois. Further, Hamilton County was a proper party to intervene in this action in the trial court and is a proper party to bring this appeal. A State's Attorney is authorized, and required, by statute to “commence and prosecute all actions, suits, indictments and prosecutions, civil and criminal, in the circuit court for his county, in which the people of the State or county may be concerned,” and to “defend all actions and proceedings brought against his county, or against any county or State officer, in his official capacity, within his county.” (Ill. Rev. Stat. 1985, ch. 14, pars. 5(1), (4).) The State’s Attorney has the right to represent the county, and in any action where the county’s interests are involved, he is the only officer entitled to represent the county. (Boghosian v. Mid-City National Bank (1960), 25 Ill. App. 2d 455, 462, 167 N.E.2d 442, 445.) It is presumed that the State’s Attorney, while acting in his official capacity, performs his duties in accordance with the law. (People ex rel. Hanrahan v. One 1965 Oldsmobile (1972), 52 Ill. 2d 37, 43, 284 N.E.2d 646, 651, rev’d on other grounds (1972), 409 U.S. 38, 34 L. Ed. 2d 47, 93 S. Ct. 30.) Thus, where a State’s Attorney acts in his official capacity, it is presumed that he is representing the interests of his county. In Southland News Co. v. People (1986), 143 Ill. App. 3d 971, 493 N.E.2d 398, the State’s Attorney of Winnebago County filed a petition with a commission established by the county, alleging that a certain movie theatre had violated certain county ordinances regulating the showing of films. The petition was brought in the name of the People of the State of Illinois rather than in the name of the People of Winnebago County. The movie theatre argued that this rendered the proceedings void. The appellate court held that, because the State’s Attorney clearly had authority to bring the action, the caption of the pleading, though technically incorrect, did not require reversal. In this case, the State’s Attorney filed pleadings in the trial court in the name of “Alan C. Downen, State’s Attorney of Hamilton County, Elinois.” The notice of appeal was filed by “Alan C. Downen, in his official capacity as State’s Attorney of Hamilton County, Illinois.” It is presumed that the State’s Attorney, when acting in his official capacity, is representing the interests of the county. Although perhaps technically incorrect, these pleadings were sufficient to give notice that they were being filed by Hamilton County and that it was the county’s interests which were being represented. Furthermore, Hamilton County is a proper party to this action. In order to be a proper party, one need not be a necessary party, nor need one be interested in all relief requested. (Lynch v. Devine (1977), 45 Ill. App. 3d 743, 751, 359 N.E.2d 1137, 1143.) I express no opinion on whether Hamilton County is a necessary party to this action, but find that it is at least a proper party. Hamilton County has a direct and substantial interest in the subject matter of this action, because it will be liable to pay the fees of the special prosecutor. See People ex rel. Barrett v. Board of Commissioners (1973), 11 Ill. App. 3d 666, 297 N.E.2d 307; In re McNulty (1978), 60 Ill. App. 3d 701, 377 N.E.2d 191. Thus, Hamilton County was a proper party to intervene in this action in the trial court. (In re Appointment of Special State’s Attorneys (1976), 42 Ill. App. 3d 176, 179, 356 N.E.2d 195, 197.) Admittedly, Hamilton County, through the State’s Attorney, did not file a formal petition for leave to intervene in the trial court. (Ill. Rev. Stat. 1985, ch. 110, par. 2 — 408(e)). However, such a formal petition is not required where an oral motion to intervene is made, an intervening pleading is filed and the party seeking to intervene will clearly be affected by any judgment entered in the action. (W. H. Lyman Construction Co. v. Village of Gurnee (1985), 131 Ill. App. 3d 87, 98, 475 N.E.2d 273, 281.) Here, the State’s Attorney filed intervening pleadings upon which a hearing was held. The trial court considered the merits of the pleadings, and ruled upon them, despite opposing counsel’s claim that the State’s Attorney was not a party to the action. Thus, the trial court proceeded as though a petition to intervene had been presented and granted. In any event, Hamilton County is a proper party to bring this appeal. Even a nonparty may appeal if it has a direct, immediate and substantial interest in the subject matter of the suit which would be prejudiced by the judgment or benefited by its reversal. (Marcheschi v. P. I. Corp. (1980), 84 Ill. App. 3d 873, 878, 405 N.E.2d 1230, 1234.) A nonparty is prejudiced or aggrieved when a legal right has been invaded or a pecuniary interest is directly, not merely indirectly, affected. (Metropolitan Sanitary District ex rel. O’Keeffe v. Ingram Corp. (1980), 85 Ill. App. 3d 859, 865, 407 N.E.2d 627, 631, rev’d on other grounds (1981), 85 Ill. 2d 458, 426 N.E.2d 860.) As pointed out above, Hamilton County has a direct, immediate and substantial pecuniary interest in the subject matter of this action, as it will be liable for the fees of the special prosecutor. It is therefore a proper party to bring this appeal. The petition to appoint a special prosecutor was granted by the trial court ex parte, without notice to the county. The county’s motions to vacate the order and for substitution of judge were summarily denied. Thus, the county was effectively unrepresented in the trial court despite its efforts to be heard. Because Hamilton County has a direct and substantial interest in whether a special prosecutor is appointed, and because the county was effectively unrepresented in the trial court, I would remand this cause for a full hearing, before a new judge, for a determination as to whether there is sufficient cause, and sufficient conflict of interest on the part of the State’s Attorney, to justify the appointment of a special prosecutor.